Case 1:15-cv-05235-ARR-PK Document 301 Filed 07/30/19 Page 1 of 3 PageID #: 6762
                                  Scheyer & Stern, LLC
                                          -Attorney at Law-
                                    110 Lake Avenue So., Suite 46
                                        Nesconset, NY 11767
                                    Telephone No. (631) 265-8500
                                       Fax No. (631) 265-8558
                                      ScheyerStern@gmail.com

                                                     July 30, 2019
VIA ECF
Hon. Allyne R. Ross
U.S. Eastern District Court
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:     Toussie v. Allstate Insurance Company
               Case No.: 15-CV-05235 (ARR)(CLP)

Dear Judge Ross,

        Pursuant to Fed. R. Civ. Proc., Rule 72(a), we write on behalf of plaintiffs Robert and Laura
Toussie: (a) to object to the July 26, 2019 Order of Magistrate Pollak (DE 298) (the “Order”)
directing the Toussies to provide to defendant Allstate by July 30, 2019 a copy of their redacted tax
returns filed by Magistrate Pollak at DE 299, and responses to Allstate’s interrogatories numbers 10,
11, and 12; and (b) to request a stay of the Order pending Your Honor’s consideration of this
application. In the absence of a stay, the Toussies will be deprived of their rights to have their
objections considered and resolved by Your Honor before being required to provide the subject
documents and responses to Allstate.

       In addition, pursuant to Fed. R. Civ. Proc., Rule 60(a), we respectfully request that the court
vacate and rescind the Clerk’s Judgment issued May 16, 2019 (DE 261) (the “Judgment”), which
was issued in error following the filing of Your Honor’s May 13, 2019 Order (DE 257) adopting the
February 6, 2019 report and recommendation of Magistrate Pollak (DE 249).

A. The Order Is Clearly Erroneous.

       The Order follows our service upon Allstate’s attorneys of the June 21, 2019 Declaration of
Mr. Toussie, which we maintain adheres to the directives set forth in Your Honor’s 5/13/19 Order
(“Ross Order”) and the underlying 2/6/19 report and recommendation of Magistrate Pollak (“Pollak
Recommendation”)1. 1 As demonstrated in our associated 7/2/19 letter to Magistrate Pollak with


          1
            The motion papers regarding this discovery dispute consist of DE 280 (Allstate
  attorney’s 6/24/19 letter), DE 281 (Robert Toussie’s attorney’s 6/24/19 letter), DE 282 (Laura
  Toussie’s attorney’s 6/25/19 letter); DE 283 (Allstate’s attorney’s 6/25/19 letter), DE 284 (Laura
  Toussie’s attorney’s 6/26/19 letter), DE 286 (Robert and Laura Toussie’s attorneys’ 7/2/19 joint
  letter), DE 289 (Allstate’s attorney’s 7/3/19 letter), and DE 290 (Robert and Laura Toussie’s
  attorneys’ 7/3/19 letter).
Case 1:15-cv-05235-ARR-PK Document 301 Filed 07/30/19 Page 2 of 3 PageID #: 6763


supporting exhibits (DE 286), Mr. Toussie’s Declaration responded to all of the disputed issues
germane to the judicial analysis expressly set forth in the Ross Order and the Pollak
Recommendation. Again, as detailed in our letter submission (DE 286) the foundation of this
Court’s associated underlying rulings was its supposition that any filing by the Toussies with the
IRS would have set forth an itemization of each lost or stolen item (see, Ross Order, pp. 15-16;
Pollak Recommendation, p. 41), when, in fact, no such itemization was made. Moreover, Allstate’s
underlying document demand was limited to seeking “documents and communications concerning
the Internal Revenue Service acknowledging or accepting that you suffered approximately $50
million of uninsured property losses” (emphasis added), and its related interrogatories 10, 11 and 12
were based upon an incorrect assumption that the Toussies had itemized to the IRS each item that
was lost and the associated anticipated reimbursement from insurance proceeds.

       Stated differently, the focus of Allstate’s demands and this Court’s orders was the erroneous
expectation that the Toussies either did not report the loss to the IRS in their tax return for the 2012
tax year in which Superstorm Sandy occurred, or, if they did, such report would have consisted of
an itemization of each item claimed (pursuant to IRS Publication 584 and IRS Form 4864). Both
suppositions were incorrect.

        We respectfully submit that Magistrate Pollak’s finding in the Order that “there are pages of
the tax returns that are directly responsive to defendant’s document requests and interrogatories and
related to the core issues of this case” (Order, p. 4) and that “the Declaration provided by plaintiff
Robert Toussie in lieu of the tax returns was at best misleading” (Order, pp. 4-5), is clearly
erroneous. See, e.g., Rodriguez v. Pataki, 293 F.Supp.2d 302, 304 (S.D.N.Y. 2003) (an order is
“clearly erroneous” when “the reviewing court on the entire evidence is left with the definite and
firm conviction that a mistake has been committed”). Indeed, no page of the tax return “concern[s]
the Internal Revenue Service acknowledging or accepting that [the Toussies] suffered
approximately $50 million of uninsured property losses” (per Document Demand No. 6), nor does
any page “describe in detail each item of property that [the Toussies] represented as lost in
connection with Superstorm Sandy” (per Interrogatory 11), nor does any page “describe in detail the
insurance or other reimbursement [] reported to the [IRS] as expected to be received in connection
with the losses suffered” (per Interrogatory 12).

        We respectfully submit that Magistrate Pollak’s contrary holding is simply not supported by
the referenced pages of the tax returns and fails to consider the express language of the actual
demand and interrogatories before the court. Accordingly, the Order should reversed and the Court
should determine that the Declaration provided by Mr. Toussie (and the subsequent Declaration
provided by Mrs. Toussie) be found to be in compliance with the Ross Order (and the Pollak
Recommendation), together with such other relief as this Court deems just and proper.

        We respectfully refer Your Honor to the unredacted portions of the tax returns which
Magistrate Pollak has directed be produced to Allstate as very clearly illustrating our point (we
assume they are available to the Court for viewing). There is no itemization or description of any
specific item of property that the Toussies represented as lost in Superstorm Sandy except a piano,
which is not the subject of the theft claim here in dispute. Rather, losses are broadly grouped in
categories. No insurance or reimbursement is described or detailed except insurance for damages
sustained by real property – again, this is not the subject of the theft claim.
Case 1:15-cv-05235-ARR-PK Document 301 Filed 07/30/19 Page 3 of 3 PageID #: 6764


        We do acknowledge that Interrogatory No. 10 requested the identity of the tax preparers for
the Toussie returns, and that the Declarations submitted by Robert and Laura Toussie did not
provide that information. We respectfully observe, however, that this information was redacted by
Magistrate Pollak from the tax returns, and that if this Court were to agree that the Declarations
effected compliance with the prior Orders of the Your Honor and Magistrate Pollak in all other
respects, this interrogatory request would be immaterial.

B. The Judgment Should Be Vacated.

        Finally, pursuant to Rule 60(a), we respectfully request that the court vacate and rescind the
Judgment (DE 261). There is and can be no dispute that the underlying Order (DE 257) upon which
the Judgment was issued did not end the litigation, did not leave the court with nothing to do but
execute judgment and was certainly not subject to an interlocutory appeal. See, e.g., Douglas v.
Merck &amp; Co., Inc., 456 Fed.Appx. 45, 47 (2d Cir. 2012); New Pacific Overseas Group (U.S.A.)
Inc. v. Excal Intern. Dev. Corp., 252 F.3d 667 (2d Cir. 2001). Rather, the Order awarded
non-dispositive relief consisting of, among other things, granting Allstate’s motion for leave to
amend its answer, granting Allstate’s motion to compel, directing the Toussies to produce certain
documents and respond to certain interrogatories, and awarding Allstate sanctions against the
Toussies in the total amount of $17,555.85. See, DE 257. As such, there was no basis for issuance
of the Judgment, and it should be rescinded. Certainly, there was no proper basis for the Judgment
to have recited, as it did, all of the directives issued in the Order. Moreover, and in any event, the
monetary aspect of the Order and the following Judgment was fully satisfied by issuance of a check
to Allstate’s counsel in the amount of $17,555.85 on June 20, 2019, and no judgment is or was
necessary to assure enforcement of the sanctions award.

                                             Respectfully,

                                             Scheyer & Stern, LLC

                                             By:___/s/Fredrick P. Stern____
                                             Fredrick P. Stern, Esq.
                                             Attorneys for Plaintiff, Robert Toussie


                                            Hamburger, Maxson, Yaffe & McNally, LLP

                                            By:__/s/Richard Hamburger______
                                            Richard Hamburger, Esq.
                                            Attorneys for Plaintiff, Laura Toussie
                                            225 Broadhollow Road, Suite 301E
                                            Melville, NY 11747
                                            Phone: 631.694.2400 x 207
